 

 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK. DATE FILED: | / L / ze

 

 

 

UNITED STATES OF AMERICA,

y No. 16-CR-253 (RA)

NORMAN D’SOUZA, ORDER

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

Defendant Norman D’Souza’s request for early termination of his term of supervised
release is denied. The Court, however, will remove the existing restriction requiring him to notify
and obtain approval from the Probation Office prior to any domestic travel. Restrictions on Mr.
D’Souza’s international travel will remain in place, although he may continue to seek permission
to travel abroad from the Probation Office.

SO ORDERED.

Dated: January 2, 2020
New York, New York

 

 

Ronnie Abrams
United States District Judge

 
